DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/4/22 has been entered, in which Applicant, amended claims 1, 2, 8, 13, 16, and 18-20, cancelled claims 9 and 10 and added new claims 23 and 24. Claims 1-2, 5-6, 8, and 11-24 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC 112 rejections of claim 18 is applied in light of Applicant’s amendments.
The 35 USC 101 rejections of claims 1-2, 5-6, 8, and 11-24 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
New 35 USC § 103 rejections of claims 1-2, 5-6, 8, and 11-24 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected,to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Claim 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 now recites “wherein the demand includes at least one selected from a demand of water, a demand of gas, sales of products, number of visitors, number of passengers, number of accesses to a website, number of users in a service, or number of patients in a medical institution, and the demand for electricity.”  These alternative types of demand in claim 18 are merely reiterated in the disclosure P. 4, and there is not enough detail to reasonably convey how Applicant’s weather based demand forecasting could possibly correlate to these types of demand being forecast, (e.g. how does applicant’s method of weather based analysis possibly result in a demand forecast for number of accesses to a website or number of patients in a medical institution, etc.?). The broad disclosure is not enough to provide adequate written description support for any and all types of “demand” being forecast based on Applicant’s specific location based weather analysis. (E.g. MPEP 2163.03(V) and MPEP 2163(II)(3)(a)(ii), LizardTech, “ The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.). Applicant is advised to wither point out where in the specification support is presented or the unsupported subject matter should be removed from the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 18 recites the limitation “wherein the demand includes at least one selected from a demand of water, a demand of gas, sales of products, number of visitors, number of passengers, number of accesses to a website, number of users in a service, or number of patients in a medical institution, and the demand for electricity.” These limitations set forth demand includes “at least one” of a many alternatives and it’s unclear how an electric power company as recited in claim 1 could possibly control these other types of demand, (e.g. number of patients in a medical institution); Additionally, as described above in the 35 USC 112(a) rejection, there is also not enough detail to reasonably convey how Applicant’s weather based demand forecasting could possibly correlate to these types of demand being forecast, (e.g. how does applicant’s method of weather based analysis possibly result in a demand forecast for number of accesses to a website or number of patients in a medical institution, etc.?). Appropriate clarification and correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim18 expands the scope of the independent claim upon which depend by reciting demand is “at least one selected from: …electricity” while demand is limited to electricity in the independent claim. As such, claim 18 is improper because it does not further limit the subject matter upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 8, and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claim 19 is directed towards a process, and claims 1-2, 5-6, 8, 11-18, and 20-24 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “weather data including values of weather of each of a plurality of locations in a geographical region for a plurality of date times … and overall demand actual data which indicates actual values of demand of electricity in a whole of the geographical region for the date times,” “the weather data includes values of the weather at the plurality of locations measured by a plurality of weather observation corresponding to the plurality of locations in the geographical region,” “he geographical region is an electric power supply area in which electric power is supplied by an electric power company,” “the geographical region is formed from a plurality of regions including the plurality of locations, at least two or more of the plurality of regions having two or more regions have different land use patterns,” “select each of the plurality of locations, select a part corresponding to a selected location from among the weather data, and regress the overall demand actual data based on the selected part of the weather data of each of the locations to generate a location model corresponding to each of the locations, each location model being a function having an objective variable providing a forecasted value of overall demand in the whole of the geographical region, and having: an explanatory variable assigned a value of weather in the corresponding location,” “calculate forecasted values of overall demand in the whole of the geographical region based on the weather data of the plurality of locations and a plurality of the location models corresponding to the locations,” “calculate differences between the forecasted values of overall demand in the whole of the geographical region and the overall demand actual data,” “determine a plurality of coefficients for the plurality of the location models based on the differences between the forecasted values of overall demand and the overall demand actual data,” “combine the location models multiplied by the coefficients to generate an overall model being a function including a weighted sum of the location models by the coefficients,” “acquire predicted values of weather in the locations for each of a plurality of time in a target date of demand forecast,” “assign the predicted values of weather in the locations to the explanatory variable of the location models in the overall model to calculate the overall model to obtain a forecasted value of overall demand in the whole of the geographical region for each time in the target date of demand forecast,” and “output demand forecast data, including the forecasted value of overall demand in the whole of the geographical region for each time in the target date of demand forecast, wherein the demand forecast data is analyzed for peaks, and supply and demand are controlled by the electric power company according to the time corresponding to the peak demand forecast value.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “receiving circuitry configured to receive weather data … from a weather information system … via a communication network… and overall demand data …processing circuitry configured to,” (computer system with processor, with memory, and input device). Additionally, independent claims 19 and 20 recite further additional elements: “A non-transitory computer readable medium having a computer program stored therein which causes a computer to execute processes comprising,” (computer system including processor and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components on Page Numbers 40-42). The recited computer elements and functions that are applied to the abstract idea in the claims are “receiving circuitry configured to receive weather data … from a weather information system … via a communication network… and overall demand data …processing circuitry configured to,” (computer system with processor, with memory, and input device). Additionally, independent claims 19 and 20 recite further additional elements: “A non-transitory computer readable medium having a computer program stored therein which causes a computer to execute processes comprising,” (computer system including processor and memory). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2, 5-6, 8, 11-18, and 21-24 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2, 5-6, 8, 11-18, and 21-24 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims do not recite any further additional elements to be considered as not part of the abstract concepts. The exceptions to this are claims 11-14 which describe the additional elements relating to displaying information on a computer display. However, display of information, even a complex display, does not rise to the level of eligibility without something that improves the GUI or computer display. Examiner does not find any improvements to these technologies and thus these claims do not rise to the level of eligibility.
Regarding claims 1-2, 5-6, 8, 11-18, and 20-24 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components on Page Numbers 40-42.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note: The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1, 2, 5, 6, 8, 15, 16, 18, 19 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817), further in view of Murakami (US 2012/0095608), and in even further view of Ozog (US 2011/0231028).
As per claims 1, 19, and 20, Dail teaches:
A demand forecasting device comprising: receiving circuitry configured to … processing circuitry configured to:… A non-transitory computer readable medium having a computer program stored therein which causes a computer to execute processes comprising: (Fig. 4 discussed at Col. 20 lines 26-62 describing a computer system with processors, memory, and computer readable media).
receive weather data including values of weather of each of a plurality of locations in a geographical region for a plurality of date times from a weather information system (col 6 lines 17-31 teach historical forecast server 108 stores data representing historical ensembles 118 in main memory or a mass storage device. Ensembles may be stored in data structures in memory, rows in a database table, in flat files or spreadsheets, or other forms of stored digital data. Historical ensembles 118 may include a plurality of ensemble members for each day over a plurality of years. Historical ensembles 118 may comprise separate ensemble-based weather forecasts for each geographic location; col 15 line 27-42 teach the amount of water a crop receives may affect the development cycle of the crop. Agronomic model module 146 may estimate the amount of water a crop needs and determine the likely amount of water the crop will receive from natural precipitation. Agronomic model module 146 may use this information to affect the estimate for agronomic yield (crop needs constitutes demand)).
wherein the weather data includes values of the weather at the plurality of locations measured by a plurality of weather observation corresponding to the plurality of locations in the geographical region (col. 5 line 63 – col 6. line 31 teaches user device 104 sends forecast request 112 to agricultural intelligence computing system 130. In an embodiment, forecast request 112 is a request for a weather forecast. In other embodiments, forecast request 112 is a request for an agronomic model based on a weather forecast. User device 104 may send the request in response to input from user 102. Alternatively, user device 104 may be configured to send the requests without user interaction, such as at scheduled intervals. User device 104 also sends location 114 to agricultural intelligence computing system 130. User device 104 may determine location 114 using tracking software executing on user device 104. Alternatively, user 102 may input location 114 as coordinates corresponding to one or more fields. In an embodiment, location 114 is a precise point location, such as the exact coordinates of user device 104).
and the geographical region is formed from a plurality of regions including the plurality of locations, at least two or more of the plurality of regions having two or more regions have different land use patterns (col. 13 lines 50-64 teach the calibration techniques described herein are locally adapted to grids spread across a large area. In an embodiment, the grids are physical regions that encompass 2.5 miles by 2.5 miles of space. Calibration techniques may be executed independently for each grid. In some embodiments, agricultural intelligence computing system 130 rates the calibration techniques for each location and uses the most accurate technique for a specific location to drive the agronomic models and create predictions which are viewed by the public for the specific location. Col. 14 lines 22-38 teach an agronomic model is a data structure in memory of agricultural intelligence computing system 130 that contains location and crop information for one or more fields. An agronomic model may also contain agronomic factors which describe conditions which may affect the growth of one or more crops on a field. Additionally, an agronomic model may contain recommendations based on agronomic factors such as crop recommendations, watering recommendations, planting recommendations, and harvesting recommendations. 
select each of the plurality of locations, select a part corresponding to a selected location from among the weather data, and regress the of overall demand actual data based on the selected part of the weather data of each of the locations to generate a location model corresponding to each of the locations, each location model being a function having an objective variable providing a forecasted value of overall demand in the whole of the geographical region, and having: an explanatory variable assigned a value of weather in the corresponding  location (Fig. 2 discussed at col. 7, line 8 et seq., describing performing regression analysis on historical observation data as described at, e.g., col. 6, lines 23-32, historical observations at granular level, such as city-county rather than country; various types of regression analysis performed for calibration as well; col 18 lines 19-43 teach Agricultural intelligence computing approach may create the ratings based on observations that correspond to improved ensemble-based weather forecasts created by ensemble improvement modules 132 and stored in ensemble database 142. For any given ensemble-based weather forecast, agricultural intelligence computing system 130 may use multiple calibration approaches depending on the location. In an embodiment, agricultural intelligence computing system 130 applies the location-based selection approach at granular levels such that an ensemble-based weather forecast that covers a large area may have different calibration approaches applied to different portions of it (See also Examples in col 11.); 
calculate forecasted values of overall demand in the whole of the geographical region based on the weather data of the plurality of locations and a plurality of the location models corresponding to the locations (col 6 lines 17-31 teach historical forecast server 108 stores data representing historical ensembles 118 in main memory or a mass storage device. Ensembles may be stored in data structures in memory, rows in a database table, in flat files or spreadsheets, or other forms of stored digital data. Historical ensembles 118 may include a plurality of ensemble members for each day over a plurality of years. Historical ensembles 118 may comprise separate ensemble-based weather forecasts for each geographic location; col 15 line 27-42 teach the amount of water a crop receives may affect the development cycle of the crop. Agronomic model module 146 may estimate the amount of water a crop needs and determine the likely amount of water the crop will receive from natural precipitation. Agronomic model module 146 may use this information to affect the estimate for agronomic yield (crop needs constitutes demand).
calculate differences between the forecasted values of overall demand in the whole of the geographical region and the overall demand actual data; (Col. 7, line 55-col. 8, line 17 teaches historical difference parameters are determined. For example, in the system of FIG. 1, data analysis module 134 determines a plurality of historical difference parameters. In an embodiment, historical difference parameters are model parameters which can be applied to data distributions to correct for errors or bias. Data analysis module 134 may determine the historical difference parameters for each location and each lead time at the location. The historical difference parameters for each lead time may be aggregated from the differences in that lead time for all model parameters in a year, in a season, or on a specific date over the past few years. For example, the historical difference parameters may be aggregated from all ensembles at a location with a lead time of five days from the date of prediction. Alternatively, the difference parameters may be aggregated from all ensembles at a location made in summer with a lead time of five days from the date of prediction.).
determine a plurality of coefficients for the plurality of the location models based on the differences between the forecasted values of overall demand and the overall demand actual data (Col. 7, line 55-col. 8, line 17, i.e., determining a plurality of difference parameters for each location etc. as described above)
Dail determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos, a commonly owned application:
combine the location models multiplied by the coefficients to generate an overall model being a function including a weighted sum of the location models by the coefficients (Col. 19, line 64-col. 20, line 50, describing the data blending subsystem, which performs a process to fit a model that blends the points measurements and areal averages, then uses the fitted models to generate predictions for previously unknown spatiotemporal coordinates).
assign the predicted values of weather in the locations to the explanatory variable of the location models in the overall model to calculate the overall model to obtain a forecasted value of overall demand in the whole of the geographical region (Col. 14, lines 5-20, subsystem uses the grid-interpolations in place of the basic historic observations in combination with the predicted weather model within the agronomic, as discussed at lines 22-38 calculates e.g., the yield for a specific field by the predicted weather and past observations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients. Dail and Lemos overlap in scope and each discloses computer systems for performing data analysis and recalibrating or correction of predictions. One of ordinary skill in the art would have been motivated to do so for the benefit of providing more accurate data analysis at different granularities of time and of location.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients to determine specific dates and times of the forecasts for each geographical region which is taught by the following citations from Murakami:
acquire predicted values of weather in the locations for each of a plurality of time in a target date of demand forecast; ….for each time in the target date of demand forecast (Fig. 7, 8 and Fig. 14, S6, i.e., predicts demand at target time uses relevant historical data having occurred at corresponding time).
and output demand forecast data, including the forecasted value of overall demand in the whole of the geographical region for each time in the target date of demand forecast. (Fig. 7, 8 and Fig. 14, S6, i.e., predicts demand at target time uses relevant historical data having occurred at corresponding time. Paragraph Number [0062] teaches the energy demand prediction apparatus uses twenty four prediction models in order to predict the electric power demand values for twenty four hours. Each prediction model uses, as input data, a prediction result of demand of electric power one hour before the prediction target time of the model in question. Paragraph Number [0092] teaches the plurality of times specified as the demand prediction target times may be times with a predetermined time interval, or may be times respectively specified by a user).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to predict values based on data corresponding to predicted value of weather for a target date time of demand forecast. One of ordinary skill in the art would have been motivated to do so for the benefit of providing more accurate data analysis at different granularities of time.
Dail teaches determining coefficients and demand for a plurality of location models, but does not explicitly disclose determining electrical demand by region which is taught by the following citations from Ozog:
and overall demand data which indicates actual values of demand of electricity in a whole of the geographical region for the date times (Paragraph Number [0136] teaches energy providers have used optimization tools to determine which supply side resource to dispatch, given an aggregate load within a region. Paragraph Number [0171] teaches  Information stored in the databases may relate to customer locations, end-uses, weather, forecasts, customer preferences, grid data, etc. Paragraph Number [0192] teaches the utility portal 303 may perform real or near-real time monitoring of customers and end-uses, as well as other distributed resources, such as storage and generation, for a specified location, region, time period or collection of customers)
from a demand information system via a communication network (Paragraph Number [0156] teaches the communication server 101 may draw together a diverse group of data and forecasted values to produce optimizations 105. The results of the optimizations 119 may be instructions for sending to customer locations and/or end uses that optimally dispatch end-uses to produce a desired end results in terms of energy use or cost. Paragraph Number [0192] teaches the utility portal 303 may perform real or near-real time monitoring of customers and end-uses, as well as other distributed resources, such as storage and generation, for a specified location, region, time period or collection of customers)
the geographical region is an electric power supply area in which electric power is supplied by an electric power company (Paragraph Number [0150] and FIG. 1 shows an exemplary set of relationships between the utility, (electric power company) the customers and other components. As illustrated in FIG. 1, embodiments of the present invention may include several components. Various inputs and/or forecasted values may be shown entering the communication server 101, the forecasting system 104 or optimizations 105. It is noted that inputs and/or forecasted values may be received, processed and/or forecast in any of the various components and may pass through any of the components).
wherein the demand forecast data is analyzed for peaks, and supply and demand are controlled by the electric power company according to the time corresponding to the peak demand forecast value (Paragraph Number [0154] teaches the sub-optimizations may include: demand response optimization 107, peak demand optimization 109, micro dispatch optimization 111, bill target optimization 113, renewable generation optimization 115, and/or microgrid optimization 117. These sub-optimizations are discussed in detail below. Briefly, demand response optimization 107 may minimize or maximize an objective relative to a required reduction. Peak demand optimization 109 may minimize the total system peak demand subject to end-use kWh and total kWh demand. Paragraph Number [0186] teaches dispatching at a minute by minute level is sufficient to optimize peak loads on a circuit and obtain desired value optimizations. This may assume market share penetrations of HANs along the circuit of approximately 30% to approximately 50% and minute by minute signaling of the total household or business loads for non-HAN customers is signaled back to the system through the complex event processor 157. (See also Paragraph Number [0227])).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the location models based on the coefficients and determining electrical demand by region. Dail and  Ozog overlap in scope and each discloses computer systems for performing data analysis and recalibrating or correction of predictions. One of ordinary skill in the art would have been motivated to do so for the benefit of providing more accurate data analysis at different granularities of time and of location including peak optimizations and distribution of resources based upon demand (electricity).

As per claim 2, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim l.
In addition, Dail teaches:
wherein the weather data includes one or more items for observed values of weather or predicted values of weather the one or more items includes temperature, precipitation, a direction of wind, a wind speed, hours of sunlight and solar irradiance. (Col. 7, lines 31-50, temperature, precipitation, wind, etc.; also, Lemos, col. l, lines 37-50, environmental variables)
As per claim 5, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l and 2.
Dail determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients utilizing a sparse regularization model which is taught by the following citations from Lemos:
wherein the processing circuitry performs sparse regularization to calculate the coefficients and to select part of the location models based on the values of the coefficients and generate the overall [model] based on only the part of the location models and the coefficients of the part of the location models (Col. 35, lines 4-30, i.e., as a part of the data blending process flow for determining the overall model, as discussed at Section 5.0 (col. 34, line 31), the observed equation is represented as FtOH-et, which is a vector collected at time 1	T} at multiple locations, and Ft a matrix, uses a sparse matrix in the process to determine coefficients which are multiplied by several temporal harmonics (i.e., weighted). 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim l.
In addition, Dail teaches:
wherein the processing circuitry outputs the demand forecast data to a display which displays the demand forecast data on a screen (Fig. 4 discussed at Col. 20 lines 26-62 describing a computer system with computer displays to present determined information).
As per claim 8, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim l.
In addition, Dail teaches: 
the processing circuitry reads from the memory the overall model associated with an attribute of an event corresponding to each time in the target date and uses the read overall model for forecasting of the demand for the overall geographical area. (Dail, col. 14, line 64, et seq., as with growing degree days).
Dail determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos:
the processing circuit stores the overall model generated based on the generated location models, in the memory by associating the generated overall model with the selected attribute (Col. 20, lines 3 and 9-12, i.e., generate predictions for previously unknown spatiotemporal coordinates and includes weather data input, and weather analysis, lines 30-34, model is trained to describe the behavior of the environmental variables over space and time (i.e. conditions); Dail, e.g., col. 15, lines 18-20, create the agronomic model for a specific user's field and the conditions associated; also, e.g., col. 14, lines 39-55, i.e., heat stress; 19:35-50, i.e., drought or otherwise rare event).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients to determine specific dates and times of the forecasts for each geographical region which is taught by the following citations from Murakami:
receiving circuitry receives attribute information including attributes of events affecting the actual demand that occurred on each time in the target date, the processing circuitry selects at least one attribute from the attribute information based on a user selection, identifies the weather data and the overall demand actual data for each time in the target date having the selected attribute, and the processing circuitry generates the location models, respectively, based on the identified overall demand actual data and the weather data, (Fig.7, discussed at Paragraph Numbers [0062]-[0068], specifically, Paragraph Numbers [0064]-[0066], teaching demand computed by accounting for specific weather conditions at past corresponding times and past demand predictions at previous time).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 15, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l and 8.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos:
wherein the processing circuitry calculates the predicted value of weather for the location in the whole of the geographical region based on the weather data. (Col. 20, lines 44-50, the weather analysis module 173 generates a predicted value and variance 505 of the environmental variable at the new spatiotemporal coordinate specified by the time and location 504).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 16, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l and 8.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Ozog:
wherein the processing circuitry calculates the predicted value of weather for the target date time in future (Col. 20, lines 44-50, the weather analysis module 173 generates a predicted value and variance 505 of the environmental variable at the new spatiotemporal coordinate specified by the time and location 504).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 18, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim l.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose calculating forecasts including electricity demand based upon the weather which is taught by the following citations from Ozog:
demand includes at least one selected from a demand of water, a demand of gas, sales of products, number of visitors, number of passengers, number of accesses to a website, number of users in a service, or number of patients in a medical institution, and the demand for electricity. (Paragraph Number [0136] teaches energy providers have used optimization tools to determine which supply side resource to dispatch, given an aggregate load within a region. Paragraph Number [0171] teaches  Information stored in the databases may relate to customer locations, end-uses, weather, forecasts, customer preferences, grid data, etc. Paragraph Number [0192] teaches the utility portal 303 may perform real or near-real time monitoring of customers and end-uses, as well as other distributed resources, such as storage and generation, for a specified location, region, time period or collection of customers).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 21, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l, 2, and 5.
In addition, Dail teaches:
wherein: the processing circuitry selects, as the part of the location models, location modes having coefficients of non-zero. (Col. 7, line 55-col. 8, line 17, i.e., determining a plurality of difference parameters for each location etc.)
As per claim 22, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim l.
In addition, Dail teaches:
wherein the plurality of locations are freely set in the geographical region (Fig. 2 discussed at col. 7, line 8 et seq., describing performing regression analysis on historical observation data as described at, e.g., col. 6, lines 23-32, historical observations at granular level, such as city-county rather than country; various types of regression analysis performed for calibration as well)
As per claim 23, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim 1.
In addition, Dail teaches:
the processing circuitry generates the overall model based on a first model type selected from a plurality of model types, checks a consistency between magnitude of the coefficients of the location models and geographical data of regions including the locations corresponding to the location models in the geographical region (col. 13 lines 50-64 teach the calibration techniques described herein are locally adapted to grids spread across a large area. In an embodiment, the grids are physical regions that encompass 2.5 miles by 2.5 miles of space. Calibration techniques may be executed independently for each grid. In some embodiments, agricultural intelligence computing system 130 rates the calibration techniques for each location and uses the most accurate technique for a specific location to drive the agronomic models and create predictions which are viewed by the public for the specific location).
if the magnitude of the coefficients of the location models is inconsistent with the geographical data of the regions in the geographical region, the processing circuitry regenerates the overall model using a second model type different from the first model type from the plurality of model types (col. 8 lines 39-47 teach distribution calibration module 138 constructs one or more distributions from the raw ensemble-based weather forecasts. Constructing the distributions may comprise choosing a calibration approach for the ensemble values, choosing a distribution type, and fitting the ensemble values into the distribution based on one or more factors. One or more of the correlations determined in step 210 may be used to help construct the distributions. (See also Cols. 9-10). Col. 16 lines 20-44 teach  Distribution calibration module 138 may, in an embodiment, continue to use the multiple combinations of calibration methods, distribution types, and model fitting. If one of the other calibration approaches begins showing higher skill then the chosen model, agricultural intelligence computing system 130 may switch calibration approaches to drive the agronomic models and to create predictions. In additional embodiments, distribution calibration module 138 may stop using a particular method if the method has consistently shown low skill over a predetermined period of time).
As per claim 24, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l and 23.
In addition, Dail teaches:
wherein the geographical data for each of the regions includes a number of inhabitants, a number of workers, a number of households, a value of shipments of industrial products, and an area of a region where a facility is located (col. 5 line 63 – col 6. line 31 teach historical forecast server 108 stores data representing historical ensembles 118 in main memory or a mass storage device. Ensembles may be stored in data structures in memory, rows in a database table, in flat files or spreadsheets, or other forms of stored digital data. Historical ensembles 118 may include a plurality of ensemble members for each day over a plurality of years. Historical ensembles 118 may comprise separate ensemble-based weather forecasts for each geographic location. User device 104 may send the request in response to input from user 102. Alternatively, user device 104 may be configured to send the requests without user interaction, such as at scheduled intervals. User device 104 also sends location 114 to agricultural intelligence computing system 130. User device 104 may determine location 114 using tracking software executing on user device 104.).
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817) in further view of Murakami (US 2012/0095608), in even further view of Ozog (US 2011/0231028), and in even further view of Allen et al. (US 10,798,891).
As per claim 11, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l, 2, and 5.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
further comprising a display which displays a first graph which is a scattered plot diagram showing a relation between the weather data in the any locations and the overall demand data. (Col. 16, lines 48-col. 17, line 4, Fig. 10 depicts scatter plot diagram and regression line and synoptic condition indicators showing the relation between local area weather data and demand such as water deficit; generally, Figures 9 and 10, which are discussed at col. 15, line 55 et seq.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a graphical depiction of the data. One of ordinary skill in the art would have been motivated to do so for the benefit of exposing and making readily perceptible the underlying trends and patterns in the data.
As per claim 12, the combination of Dail, Lemos, Murakami, Ozog, and Allen teaches each of the claim limitations of claims l, 2, 5, and 11.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
wherein the display displays a regression line or an approximated curve overlapping the scattered plot diagram (Col. 16, lines 48-col. 17, line 4, Fig. 10 depicts scatter plot diagram and regression line and synoptic condition indicators showing the relation between local area weather data and demand such as water deficit; generally, Figures 9 and 10, which are discussed at col. 15, line 55 et seq.)
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 11.
As per claim 14, the combination of Dail, Lemos, Murakami, Ozog, and Allen teaches each of the claim limitations of claims l, 2, 5, and 11.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
wherein the display displays a second graph which shows the forecasted value of overall demand in the whole of the geographical region and overall demand actual data in the whole of the geographical region for a plurality of date times (Fig. 7, an indication of a predicted water deficit or surplus, previous value of demand via slider for a plurality of date times. Col. 16, lines 48-col. 17, line 4, Fig. 10 depicts scatter plot diagram and regression line and synoptic condition indicators showing the relation between local area weather data and demand such as water deficit; generally, Figures 9 and 10, which are discussed at col. 15, line 55 et seq.).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817) in further view of Murakami (US 2012/0095608), in even further view of Ozog (US 2011/0231028), and in even further view of Bowne et al. (US 2013/0046510).
As per claim 13, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claims l, 2, and 5.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing visualizations and graphs which is taught by the following citations from Lemos:
further comprising a display displaying a map showing the geographical region and figures indicating the locations in the geographical region (Col. 13-14 teach nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen graph, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted; in some embodiments, different color indicators may signal a magnitude of surplus or magnitude of shortfall. In one embodiment, a nitrogen graph comprises a graphical display in a computer display device comprising a plurality of rows, each row associated with and identifying a field; data specifying what crop is planted in the field, the field size, the field location, and a graphic representation of the field perimeter; in each row, a timeline by month with graphic indicators specifying each nitrogen application and amount at points correlated to month names; and numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude.).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing visualizations and graphs which is taught by the following citations from Brown:
 processing circuitry changes sizes of the figures indicating the locations in accordance with the coefficients of the location models corresponding to the locations (Paragraph Number [0087] teaches feedback module 44 may be operable to display metrics, scores, or other data in any suitable manner, e.g., as values, sliders, icons (e.g., representing different magnitudes of a particular metric/score value using different icons or using different colors or sizes of the same icon), graphs, charts, etc. Further, in embodiments in which mobile device 10 includes a GPS or other location tracking system 56, feedback module 44 may display one or more maps showing the route travelled during one or more data collection sessions or driving sessions, and indicating the location of "notable driving events." Notable driving events may be identified on the map in any suitable manner, e.g., using representative icons. As an example only, different types of notable driving events (e.g., notable acceleration, notable braking, and notable cornering) may be represented on the map with different icons, and the severity level of each notable driving event may be indicated by the color and/or size of each respective icon).
It would have been obvious to one of ordinary skill in the art at the time of the filing to apply the modifications to graphics including size to indicate magnitude of specific coefficients as taught by Bowne in the system of Dail in view of Lemos in further view of Murakami and in even further view of Ozog. Modifications to graphics including size to indicate magnitude of specific coefficients taught by Bowne does not change or affect the normal functions of demand forecasting as taught 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
by Dail in view of Lemos in further view of Murakami and in even further view of Ozog. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817) in further view of Murakami (US 2012/0095608), in even further view of Ozog (US 2011/0231028), and in even further view of Perry et al. (US 2019/0050948).
As per claim 17, the combination of Dail, Lemos, Murakami, and Ozog teaches each of the claim limitations of claim l.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose using generalized additive models to calculate forecasts which is taught by the following citations from Perry:
wherein the processing circuitry generates the location model using a Generalized Additive Model. (Claim 7 teaches machine learning operations can include one or more of: a generalized linear model, a generalized additive model).
It would have been obvious to one of ordinary skill in the art at the time of filing to use generalized additive models as in Perry in the system executing the method of Dail in view of Lemos. As in Perry, it is within the capabilities of one of ordinary skill in the art to apply such statistical technique to Dail in view of Lemos' invention with the predictable result of improving the accuracy of the forecast.
It would have been obvious to one of ordinary skill in the art at the time of the filing to apply the forecasting techniques to predict demand for electricity as taught by Perry in the system of Dail in view of Lemos. Forecasting electrical demand based on past electric demand taught by Perry does not change or affect the normal functions of demand forecasting as taught 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
by Dail in view of Lemos. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant’s arguments filed 11/4/2022 have been fully considered but they are not found to be persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 11/4/2022, pgs. 13-17). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Additionally, the displaying of the output of the forecast for a specific time interval is not sufficient to rise to the level of a practical application of the abstract concepts as this constitutes a mere output or display of data. Examiner notes that the output of a complex computer model, when claimed at a high level as in this context, rests in the abstract realm rather that an improvement or inventive step applied to the abstract concepts recited in the claims. Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 11/4/2022, pgs. 18-19). Examiner notes that new citations from the Dail and Ozog references have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Krishnamurti discloses a method for generating superensemble model from a variety of weather and climate models. 
Noda discloses a demand planner that permits displaying and editing of demand model. 
Tripathi discloses a method and system that predicts a replenishment demand at a plurality of locations within the pre-defined area based on an aggregation of location models. 
Walker discloses a system for weather-dependent demand predictions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/SHELBY A TURNER/Primary Examiner, Art Unit 3619